Citation Nr: 0525120	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating for iritis.

2.  Entitlement to an initial, compensable rating for 
cervical spine degenerative disc disease (DDD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran retired in January 2001 after more than 30 years 
of active service.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that granted service 
connection and assigned an initial, noncompensable rating, 
each, for iritis and for cervical spine DDD from February 1, 
2001.  A Notice of Disagreement with the initial ratings 
assigned was received in August 2002.  Because the claims on 
appeal involve a request for higher ratings following the 
initial grants of service connection, the Board has 
characterized them in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
A Statement of the Case (SOC) was issued in June 2003, and a 
Substantive Appeal was received in August 2003.

In June 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Board notes that, during 
his hearing, the veteran raised the issue of service 
connection for glaucoma as secondary to his service-connected 
iritis.  As this issue has not been adjudicated by the RO, it 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
  
Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

Specific additional development of the claims also is 
warranted.  The veteran has indicated that he had additional 
active military service from September 1968 to May 1971.  
However, appellate review discloses that no such period of 
service has been verified by the service department.  Thus, 
the Board finds that, on Remand, the RO should contact the 
service department to verify all periods of active service 
prior to May 1971.

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claims on appeal, the RO must document its 
consideration of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, cited above.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the service 
department to request verification of all 
periods of the veteran's active military 
service prior to May 1971.  All responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran 
a letter providing notification of the 
duties to notify and assist imposed the 
VCAA, specifically as regards the claims 
on appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must 
specifically document its consideration 
of whether "staged rating," pursuant to 
Fenderson, cited above, is appropriate.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate Supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).
    


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


